nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Native American Genealogy  Trace Your Native American Ancestry in 2+ Billion Records. 30 Day Trial     genealogybank.com/NativeAmerican      A1c Levels  Very Latest Updates &amp; Deals. Get Your Information Right Here!     shopadvisors.net/A1c-Levels      Get Your Veteran ID Card  Largest US Veteran Website ID card Benefits, discounts &amp; service pride     www.vetfriends.com      Discover your story  Find your family story in millions of Birth Records.     ancestry.com/BirthRecords            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   US Supreme Court Docket   Supreme Court Judgements   Reno NV   Clark County NV   Las Vages NV   Phone Number in Las Vegas NV   Attorney Las Vegas Nevada   Job Vacancies Las Vegas NV   New Civil Law Cases   About Reno Nevada   Civil Court Case   Case Attorney   Federal District Court Cases   Judicial Search   Search Law Case   Law Attorney   Law Office   Clark County Justice Court   Court Search   Court Records   Clerk of Circuit Court   Nevada Court   How to Appeal a Court Decision                            © 2014 All rights reserved. Privacy policy